Dissenting Opinion by
President Judge Crumlish, Jr-:
I respectfully dissent.
I disagree with the majority’s conclusion that the Commission was required to uphold the appointing authority’s decision.
In civil service cases, if charges on which a removal is based (1) relate to the merits of the employee’s work performance and (2) are supported by the Commission’s own findings, the Commission must uphold the appointing authority’s disciplinary action. Omelchenko v. Housing Authority of the County of Lebanon, 58 Pa. Commonwealth Ct. 494, 428 A.2d 174 (1981). The charge was patient abuse. Yet, although this charge relates to the merits of Martin’s work performance, it is not supported by the Commissions findings. The Commission found that Martin’s verbal retort of anger (not violence), expressed in hyperbole, did not cause the patient mental or physical harm and was not likely to do so. It concluded that Martin’s conduct did not meet the appointing authority’s own definition of “abuse” (any act which may cause or causes actual physical or emotional harm to a patient) and, therefore, did not constitute good cause for the suspension.
I would affirm the Commission’s decision.